Citation Nr: 1126897	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  04-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee (the "right knee disability") for the time period from January 21, 2004 to September 10, 2009.

2.  Entitlement to an initial rating greater than 20 percent for right knee disability since September 11, 2009.

3.  Entitlement to a rating greater than 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a rating greater than 10 percent for left lower extremity radiculopathy.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2007 and April 2008, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In July 2009, the Board issued a decision which denied service connection for left knee disability, denied a rating greater than 40 percent for the orthopedic manifestations of service-connected intervertebral disc syndrome (IVDS) of the thoracolumbar spine, and awarded separate 10 percent ratings for right and left lower extremity radiculopathy as chronic neurologic manifestations of service-connected IVDS of the thoracolumbar spine.  The Board also remanded a claim of entitlement to an increased rating for right knee disability for further evidentiary development.

Thereafter, the Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a decision dated September 2010, the Court remanded the issues of entitlement to ratings greater than 10 percent for right and left lower extremity radiculopathy for further adjudication pursuant to the terms of a Joint Motion for Remand (JMR).  The Court dismissed the appeal for the remaining claims, affectively affirming the decision of the Board regarding those issues.

In a rating decision dated July 2010, the RO awarded a 20 percent rating for right knee disability effective September 11, 2009.

The issue of entitlement to service connection for major depressive disorder as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appellant's Post-Remand Brief dated May 2009.  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Secretary and the Veteran's representative have entered into a JMR with terms that are difficult to comprehend.  The Board, in good faith, must attempt to interpret the intent of the parties in a manner which avoids the potential for further remand.

The parties to the JMR asserted that the Board legally erred when considering the presence or absence of muscular atrophy and trophic changes in its analysis as to whether the Veteran was entitled to a rating greater than 10 percent for radiculopathy of either lower extremity.  

It is asserted by the parties of the JMR that the criteria of Diagnostic Code (DC) 8520 do not specifically mention muscular atrophy and trophic changes with regard to the 20 percent rating, therefore, the Board should not have used this finding as a basis for the denial.

The Board finds that this JMR reason is indefensibly wrong.  The criterion for a 20 percent rating under DC 8520 is simply as follows: "Moderate."  No specific symptoms are cited.  The rating principles enunciated in 38 C.F.R. § 4.120 (which are nowhere acknowledged by the parties to the JMR) instructs as follows:

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbance. 

(emphasis added).

In the July 2009 decision, the Board held:

The Veteran's chronic neurologic manifestations of service-connected lumbar spine IVDS is manifested by right lower extremity radiculopathy resulting in pain and numbness sensations with slight muscle weakness and sensory deficit, and left lower extremity radiculopathy resulting in pain and numbness sensations with slight muscle weakness but no sensory deficit.

(emphasis added).

Clearly, the Board analyzed the relative impairment in motor function, trophic changes, or sensory disturbance in its analysis as to whether the partial nerve paralysis was slight or moderate in degree as required by 38 C.F.R. § 4.120.  It would be legal error not to consider these factors.

With regard to this matter, the Board rejects the notion that muscular atrophy can only be analyzed in the context of a 60 percent rating under DC 8520.  This criteria speaks to the assignment of a 60 percent rating with the presence of "marked" muscle atrophy, which is again a "relative" term speaking to a degree of disability.  

The Board also rejects the notion that a potential finding of any degree of atrophy less than "marked" would not be a factor in determining whether a rating less than 60 percent would be warranted, as such an analysis conflicts with the instructions of 38 C.F.R. § 4.120.  Clearly, a clinical finding of any type of muscle atrophy could not be simply ignored when determining whether a rating less than 60 percent is warranted.  In short, the presence or absence of such symptomatology provides a valid basis to determine the severity of the nerve disability.  See generally 38 C.F.R. § 4.45(f) (noting that atrophy is indicative of disuse).

In short, the JMR basis that the Board erred in analyzing whether the Veteran's relative impairment of motor function, trophic changes, or sensory disturbance supported the criteria for a 20 percent rating is unsupportable.

The parties to the JMR have also determined that the Board "erred" in not specifically discussing VA progress notes in March and July 2006, wherein the Veteran complained of lower back pain with radiation so severe that he could not move for three days, as well as progress notes in January and June 2008 wherein the Veteran reported constant pain in the legs with increased movement.

The record on appeal consists of 4 large claims folder volumes.  The Board has no obligation to discuss every iota of evidence in detail but, rather, has an obligation to discuss what the evidence in the claims file shows, or fails to show, with respect to each claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this regard, it is important to note that the Board decision at issue was 32 pages long, 27 pages longer than the JMR of September 2009, with a factual background section regarding the medical condition and history of the Veteran significantly longer and more detailed than the JMR. 

In this regard, the Board's July 2009 decision conceded the presence of bilateral leg pain which caused functional impairment, which was specifically addressed by a summarization of symptoms on page 25 of the Board's July 2009 decision.  Thus, the Board fails to find the reason why the specific statements contained in the January and June 2008 progress notes (the Veteran reporting constant pain in the legs with increased movement), rather than a summarization conceding that the condition existed, was necessary in light of Gonzales and Timberlake.  In short, this is a non-issue as the Board found that the Veteran credibly reported bilateral leg pain resulting in functional impairment which provided a basis for the assignment of separate 10 percent ratings for each lower extremity by the Board.

With respect to the March and July 2006 VA progress notes, the Veteran is clearly speaking to symptomatology during an IVDS exacerbation which was extensively addressed on pages 23-24 of the Board's July 2009 decision.  This type of analysis is consistent with the evidence submitted by the Veteran himself, wherein a March 2005 private examiner report explained that the Veteran experienced totally incapacitating episodes of IVDS from his neck down to his feet (cited on page 24 of the Board's decision).  In this regard, it is important to note that the Board's decision regarding the back was effectively affirmed by the Court.

The Board next notes that the JMR terms fail resolved specific arguments raised by the Veteran's attorney.  In a written brief to the Court, the Veteran's representative argued that the Veteran's United States Postal Service (USPS) records were "relevant" to this appeal, thus triggering VA's duty to obtain these federal records.  See 38 C.F.R. § 3.159(c)(2).  The issue of relevance regarding records in the custody of a federal agency is a factual determination to be made on a case by case basis.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the time of the Board's July 2009 decision, neither the Veteran nor his representative argued the relevance of the USPS records.  The record did include a VA Form 21-4192 (REQUEST FOR EMPLOYMENT INFORMATION IN CONNECTION WITH CLAIM FOR DISABILITY BENEFITS) submitted by USPS in April 2005 which indicated that the Veteran had stopped working due to back problems, knee problems and depression.  Additionally, an August 2005 letter from the Office of Personnel Management (OPM) indicated that the Veteran's disability retirement had been approved.

The terms of the JMR are silent as to whether any additional records from USPS and/or OPM are relevant to this appeal, thus an unresolved issue which could trigger another remand in this case.  To avoid any potential basis for another JMR, the Board will remand these claims to obtain the requested USPS records.

In a written brief to the Court, the Veteran's representative also argued that the Board failed to adjudicate a claim of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

However, the full extent of the Rice holding has yet to be determined.  In this case, the Veteran has multiple service-connected disabilities.  To date, the Veteran does not meet the criteria for entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  In March 2006, the RO specifically denied a claim of entitlement to TDIU which was not appealed by the Veteran.  The record is far from clear as to whether the Veteran has submitted any new evidence of unemployability since the RO's March 2006 rating decision.

The caselaw is not clear as to whether a TDIU issue must be adjudicated with each increased rating claim in the absence of new or previously unconsidered evidence of unemployability.  See In re Leventhal, 9 Vet. App. 386, 389 (1996) (holding that TDIU is separate claim where based upon multiple service-connected disabilities).  Cf. Rice, 23 Vet. App. at 454 (referring to "new" evidence of unemployability being submitted within one year of an initial rating award as raising a TDIU issue pursuant to 38 C.F.R. § 3.156(b)).

The caselaw is also unclear whether the Board must remand a raised TDIU issue, or refer the issue to the RO for appropriate action.  See Rice, 23 Vet. App. at 454, Footnote 7 (implying that it may be appropriate for the Board to refer rather than remand a TDIU issue by citation to Holland v. Brown, 6 Vet. App. 443 (1994)).  But see Speight v. Shinseki, 2011 WL 1557391 (Vet. App.) (a non-precedential opinion concluding a claimant was prejudiced by a Board referral rather than remand of a TDIU claim).

Unfortunately, the parties to the JMR did not address this specific argument raised by the Veteran's representative.  To avoid any potential basis for another JMR, the Board will deem the issue of entitlement to TDIU as part and parcel of this appeal and REMAND the issue for RO adjudication.  For administrative purposes, this will be listed as a separate issue on the title page.

Overall, the parties to the JMR have provided poor reasoning to justify the JMR reasons for remand.  Furthermore, the JMR fails to address newly raised potential remand bases asserted by the Veteran's attorney before the Court.  At this point, the Board will defer to the argument offered for the first time before the Court and remand this case to ensure complete record development.  The Board finds no reason at this time to address any of the actual JMR terms at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment at the San Juan VA Medical Center since July 2010.

3.  Obtain all medical and legal documents pertaining to the Veteran's award of disability retirement benefits from USPS and/or OPM.  The decision and the medical records the decision was based on, should be obtained.  The effort the RO undertook to obtain these records should be noted in the record if unsuccessful.

4.  Develop and adjudicate the referred issue of entitlement to major depressive disorder as secondary to service-connected disabilities in a separate rating action.  All appropriate administrative and appellate procedures should be followed.  This issue is not before the Board unless the Veteran appeals the rating action.

5.  Upon completion of directives 1 through 4, schedule the Veteran for appropriate VA examination(s) to determine whether the Veteran is unemployable due to service-connected disability.  The claims folder must be made available to the examiner for review.  

Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his service-connected disabilities (including the effects of medications used to treat service-connected disability)?  

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

